PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/889,034
Filing Date: 4 Nov 2015
Appellant(s): BARLOW et al.



__________________
Paul T. Bowen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/2/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/2/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 131, 133, 134, 137, 140, 143-144, 150-153, 155, 156, 158-160, and 162 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (2007/0125385) in view of Siew (2015/0328423), Formica et al (WO2012/040792A1), Valcic et al (2008/0230069), Eves et al (WO2011/060479A1) and Leksutin et al (2006/0174892).
Regarding claim 131, Ho in the twelfth embodiment shown in figs 32-34 discloses a patient interface to provide breathable gas to a patient, comprising: a cushion assembly (1004) (seal member), comprising: a nasal plenum chamber (as shown in fig 33, nasal interface portion (1012) forms an interior chamber) and a nasal cushion (1012) (nasal interface portion) together at least partially forming a nasal gas chamber, the nasal cushion being configured to seal against an inferior periphery of the patient’s nose in use (para [0098]); an oral plenum chamber (as shown in fig 33, oral interface portion (1010) forms an interior chamber) and an oral cushion (1010) (oral cushion portion), the oral cushion (1010) being configured contact and seal around a patient’s mouth in use (para [0098]); a connection region (side wall of opening (1016) shown in fig 33 connect the oral cushion portion (1010) and nasal cushion portion (1012)) 
Ho does not disclose the nasal cushion having a pair of naris ports, each of the naris ports being configured to direct breathable gas into the patient’s nares in use, and the nasal cushion having a nasal sling located between the naris portions, the nasal sling being configured to be positioned adjacent to the patient’s columella during use, 
However, Siew in figs 64-82 teaches a patient interface including a nasal cushion (nasal seal) including a concave center part and sealingly contacting the tip, lower sides and underside of a nose and a user’s upper lip (para [00163]), and in fig 76 teaches the nasal seal (700) including a pair of naris ports (731, 732) (openings), each of the naris ports (731, 732) being configured to direct breathable gas into the patient’s nares in use, and the nasal cushion having a nasal sling (center portion of nasal seal separating openings (731, 732)) located between the naris portions, the nasal sling being configured to be positioned adjacent to the patient’s columella during use, and the nasal sling being configured to prevent the patient’s nose from entering the nasal gas chamber during use (as shown in fig 76 of Siew, the center portion forming nasal sling bisects single opening (730) to form smaller openings (731, 732) and thus preventing the tip of the nose from entering into the gas chamber) (Siew, para [0172])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the nasal cushion of Ho with a nasal cushion of Siew having a supple upper wall, lower wall, and side wall portions of the center of the wearer side of the seal have a shape pre-formed to receive and sealingly contact the tip, lower sides, and underside of the nose of the wearer and including a pair of naris ports, each of the naris ports being configured to direct breathable gas into the patient’s nares in use, and the nasal cushion having a nasal sling located between the naris portions, the nasal sling being configured to be positioned adjacent to the patient’s columella during use, and the nasal sling being 
The now-modified Ho’s device does not disclose the positioning and stabilizing structure comprising a rear portion, a pair of upper side straps extending from the rear portion, each of the upper side straps configured to extend above a patient’s ear and below a patient’s eye on a corresponding lateral side of the patient’s head in use, a pair of lower side straps extending from the rear portion, each of the lower side straps being configured to extend below the patient’s ear on a corresponding lateral side of the patient’s head in use; and a pair of clips attached to a corresponding of the lower side straps, and a pair of lower attachment features fixed to the frame, and each of the clip.  
However, Formica in figs 5-1 to 7 disclose a patient interface to provide breathable gas to a patient comprising a nasal cushion (22) and an oral cushion (42) (para [0237]), and a positioning and stabilizing structure (60) (headgear) comprising a rear portion (65) (rear headgear portion) (para [0298]), a pair of upper side straps (61) (side strap headgear strap) extending from the rear portion (65), each of the upper side straps (61) configured to extend above a patient’s ear and below a patient’s eye on a corresponding lateral side of the patient’s head in use (see figs 5-1 and 6, showing the upper side strap (61) extending above a patient’s ear and below a patient’s eye in use), 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the positioning and stabilizing structure of modified Ho to by providing a rear portion, a pair of upper side straps extending from the rear portion, each of the upper side straps configured to extend above a patient’s ear and below a patient’s eye on a corresponding lateral side of the patient’s head in use, a pair of lower side straps extending from the rear portion, each of the lower side straps being configured to extend below the patient’s ear on a corresponding lateral side of the patient’s head in use; and a pair of clips attached to a corresponding of the lower side straps, and a pair of lower attachment features fixed to the frame, and each of the clip as taught by Formica in order to direct tension forces to provide a vector force normal to the patient’s face and hence sealing the mouth portion on the patient’s face (Formica, para [0310]).  

However Valcic in figs 1-4 teaches a respiratory interface including a pair of lower side straps (25) (lower straps of headgear) and a pair of clips (30) (frame part) (para [0048]), wherein the pair of clips (30) are removably attachable to a pair of lower attachment features (115) (headgear clip receptacles) on a frame (20) of a patient interface (para [0053]), and wherein the pair of clips (30) are removably attached by a male and female connection (45, 55) by a cord (40) to the corresponding lower side strap (25) (figs 31-34, para [0059]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the clips of modified Ho by configuring the clips to be removably attached to a corresponding one of the lower side straps using a pull cord and male and female connectors as taught by Valcic in order to allow the mask to be removed quickly and easily in the case of an emergency or discomfort such as claustrophobia (Valcic, para [0062]).
The now-modified Ho’s device does not disclose a frame releasably attached to the faceplate, the pair of lower attachment features fixed to the frame, and wherein each of the pair of lower attachment features comprising a thermoplastic elastomer. 
However, Eves teaches in fig 1-2 teaches a patient interface including a cushion (42), a faceplate (40) (sealing arrangement) fixed to the oral cushion (42) (para [0236]), a frame (20) releasably attachable to the faceplate (40) (para [0173]), wherein the pair of lower attachment features (36) (lower headgear connectors) are fixed to the frame 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Ho by providing a frame releasably attachable to the faceplate as taught by Eves in order to allow the attachment features to be used with a series or masks of different sizes (Eves, para [0020]), and to modify the lower attachment features of modified Ho to comprise a thermoplastic elastomer (TPE), such as hytrel as taught by Eves in order to provide flexibility to allow a range of adjustment (Eves, para [0175]).
The now-modified Ho’s device does not disclose each of the pair of lower attachment features has a first magnet embedded therein, and each of the clips comprises a second magnet to attach each of the pair of clips to a corresponding one of the pair of lower attachment features.
However, Leksutin in fig 11 teaches a patient interface including a frame containing a receiving piece (63) including an attachment feature wherein the lower attachment feature has a magnet (76) embedded therein (para [0033]), and each of the clips (62) (end piece) comprises a second magnet (75) to attach each of the pair of clips (62) to a corresponding one of the pair of lower attachment features (63) (para [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the lower attachment feature of modified Ho by forming the lower attachment feature with a magnet there, and each of the clips includes a second magnet to attach each of the pair of clips to a corresponding one of the pair of lower attachment features as taught by Leksutin in order to provide a 
Regarding claim 133, the modified Ho’s reference discloses the frame (20 of Eves) comprises a material more rigid than thermoplastic elastomer (lower headgear connectors (36 of Eves) may be made of thermoplastic elastomers, which is a more flexible material than that of the frame (20 of Eves)) (Eves, para [0175]).
Regarding claim 134, the modified Ho’s reference discloses the pair of lower attachment features (36 of Eves) are molded onto the frame (20 of Eves) (Eves, para [0176]).
Regarding claim 137, the modified Ho’s reference discloses each of the pair of clips (62 of Leksutin) comprises a notch (extension (65) of clip is thinner than first side (60) and therefore a notch is formed in the upper surface) and each of the pair of lower attachment features (63 of Leksutin) comprises a protrusion (70 of Leksutin) (lip), and wherein the protrusion (70 of Leksutin) engages with the notch (65 of Leksutin) when each of the pair of clips (62 of Leksutin) are engaged with a corresponding one of the pair of lower attachment features (63 of Leksutin) (Leksutin, fig 12, para [0034]).
Regarding claim 140, Ho discloses a coupling (118) and as shown in fig 4 is configured as a rotatable elbow (rotatably attached) (para [0072]) configured to pneumatically connect an air circuit (116) (conduit) to provide breathable gas to the patient interface (para [0056]).
Regarding claim 143, modified Ho discloses a rotatable elbow.  

 However, Formica in figs 1-4 disclose a patient interface to provide breathable gas to a patient comprising a nasal cushion (22) an oral cushion (42) (para [0237]), and a rotatable elbow (44) wherein the rotatable elbow further comprises an anti-asphyxiation valve (gusset elbow (1230) can be provided with an anti-asphyxia valve (AAV)) (para [0393]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rotatable elbow of modified Ho by providing an anti-asphyxiation valve as taught by Formica in order to provide for venting gases and prevent asphyxiation (para [0393]).
Regarding claim 144, Ho discloses the rotatable elbow (118) further comprises a vent (168) (exhalation/entrainment valve portion) constructed and arranged to allow for the washout of exhaled carbon dioxide, the vent comprising a plurality of holes (as shown in fig 1, exhalation/entrainment valve portion contains a plurality of holes) (para [0072]).
Regarding claim 150, the modified Ho’s reference discloses the nasal cushion increases in stiffness outward from the pair of naris ports, as fig 68 of Siew discloses the outside wall portion of the wings (710 of Siew) are thicker than the inside wall containing the naris ports (para [0168]).  
Regarding claim 151, the modified Ho’s reference discloses disclose the nasal cushion has a varied stiffness around the pair of naris ports at predetermined positions (the sealing portion (720 of Siew) is relatively thin but may be thicker in certain areas 
Regarding claim 152, the modified Ho’s reference discloses the nasal cushion comprises a pair of protruding ends (710 of Siew) (wings) being configured to contact and seal against the patient’s face proximate to a corresponding alae of the nose of the patient during use (wings (710 of Siew) are shaped to sit in the transition between the nose and the cheeks) (Siew, para [0164])
Regarding claim 153, the modified Ho’s reference discloses the nasal cushion comprises a recessed portion configured to contact the tip of the nose of the patient during use (the seal (700 of Siew) may include the tip of the nose being contacted or partially or completely covered by the inflating portion to provide a better seal) (Siew, para [0170]).  
Regarding claim 155, the modified Ho’s reference discloses the nasal cushion is stiffer at a portion that is configured not to contact the nose of the patient during use (outside wall) than at a portion of the nasal cushion that is configured to contact the nose of the patient during use (inner wall) (Siew, para [0168]).  
Regarding claim 156, modified Ho discloses a nasal cushion.
Modified Ho does not disclose the connection region is concave to conform to the patient’s lip superior during use.
However, Siew in figs 5-9 teaches a patient interface including a nasal cushion (nasal seal) including a concave center part and sealingly contacting the tip, lower sides and base nose and a user’s upper lip (para [0073]), wherein a lower portion (42 of Siew) (lower wall portion) of the nasal cushion is concave (has an proximate U-shape when 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the nasal cushion of modified Ho by including a concave center part and sealingly contacting the tip, lower sides and base nose and a user’s upper lip, wherein the connection region is concave to conform to the patient’s lip superior during use as taught by Siew in order to provide a shape to conform to the patient’s face and sealingly contact the upper lip to position the aperture for gas flow beneath the nares of the user (Siew, para [0073]).
Regarding claim 158, Ho discloses the cushion assembly comprising the nasal plenum chamber (chamber formed by nasal cushion (1012)), the nasal cushion (1012), the oral plenum chamber (interior chamber formed by oral cushion (1010)), the oral cushion (1010),  the connection region (side wall of opening (1016)), and the decoupling structure (1020) are molded in one piece (as shown in figs 32-34 the seal assembly (1004) is formed from one piece of material), and can be formed of silicone (para [0064]).
 Regarding claim 159, Ho discloses the faceplate (1002) made of a rigid material (para [0097]), and therefore the faceplate is more rigid than a relatively flexible material like silicone
Regarding claim 160, Ho discloses the faceplate (1002) is constructed from a relatively rigid material (para [0097]), and the modified Ho’s reference discloses the frame (20 of Eves) and the faceplate (40 of Eves) configured to be connected with a snap-fit that produces and audible clicking noise when the frame (20 of Eves) is 
Regarding claim 162, the modified Ho’s reference disclose the nasal cushion is configured not to enter the patient’s nares in use (Siew, para [0025]).
Claim 138 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claim 131 above, and further in view of Rummery et al (WO2012/024740A1).
Regarding claim 138, modified Ho discloses a pair of lower attachment features. 
Modified Ho does not disclose each of the pair of lower attachment features comprises a flex point, each of the pair of lower attachment features structured to flex at said flex point.
However, Rummery in fig 29 teaches a respiratory interface including a frame (432) a pair of lower attachment features (headgear clip receptacles) each of the pair of attachment features including a flex point (439) (living hinge), each of the pair of lower attachment features structured to flex at said flex point (439) (para [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pair of lower attachment features of modified Ho by providing a flex point comprising a living hinge, each of the pair of lower attachment features structured to flex at said living hinge as taught by Rummery in order to allow the lower attachment features to allow the lower attachment to flex as required to fit a user’s face (Rummery, para [0113]).
Claim 139 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al, Leksutin et al, and Rummery as applied to claim 138 above, and further in view of Ho et al (2005/0072428) (“Ho ‘428”)
Regarding claim 139, modified Ho discloses a flex point comprising a living hinge.
Modified Ho does not disclose a region of reduced thickness at the flex point.
However, Ho ’428 in fig 7 teaches a patient interface including a forehead support arm (114) and a chin support arm (118) and including a flex point comprising a living hinge (124’) between a frame (120) (collar) and the support arms (114, 118) (para [0064]), and wherein the living hinge (124’) (includes a notched portion of reduced thickness to allow the support arms (114, 118) to flex (para [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the flex point living hinge of modified Ho by providing the living hinge with a region of reduced thickness at the flex point, as the use of a living hinge using a region of reduced thickness at the flex point to allow a support arm of a patient interface to flex is known in the art, and it appears that the living hinge mechanism of modified Ho would perform equally well to flex as required using a region of reduced thickness at the flex point.
 Claim 142 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claim 144 above, and further in view of Smart et al (2009/0188505).
Regarding claim 142, modified Ho discloses a rotatable elbow.  

 However, Smart in figs 1-2 disclose a patient interface to provide breathable gas to a patient comprising a patient interface (10) (mask frame) (para [0058]) and a rotatable elbow (26) (elbow part) (para [0059]), wherein the rotatable elbow (26) further comprises a swivel (29) (swivel tube) configured to connect to the air circuit (flexible gas conduit, not shown) (para [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rotatable elbow of modified Ho by providing a swivel configured to connect to the air circuit as taught by Smart, in order to provide the benefit of allowing the elbow to rotate with respect to the air circuit Smart, para [0017]).
Claims 145 and 146 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claim 144 above, and further in view of Ging et al (2005/0155604).
Regarding claim 145, modified Ho discloses a rotatable elbow.
Modified Ho does not disclose the rotatable elbow further comprises a baffle configured to separate the breathable gas from the washout of exhaled carbon dioxide.
However, Ging in figs 18-19 teaches a respiratory interface including an elbow (160) configured to connect to a frame (20), wherein the elbow further includes a baffle (161) configured to separate the breathable gas from the washout of exhaled carbon dioxide (para [0157]).

Regarding claim 146, modified Ho discloses a rotatable elbow.
Modified Ho does not disclose the rotatable elbow further comprises a quick release mechanism configured to allow the patient to easily attach and detach the rotatable elbow with a snap-fit connection that results in an audible click.
However, Ging in figs16a-b teaches a respiratory interface including an elbow (160) configured to connect to a frame (20), wherein the elbow further includes quick release mechanism configured to allow the patient to easily attach and detach the elbow with a snap-fit connection (snap-action connection) that results in an audible click (para [0161]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the elbow of modified Ho by providing a quick release mechanism configured to allow the patient to easily attach and detach the elbow with a snap-fit connection that results in an audible click as taught by Ging in order to allow the elbow assembly to be easily manipulated to quickly and readily detach the elbow joint from the patient interface (Ging, para [0025]).
Claim 161 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claims 131 above, and further in view of Ho et al (2006/0096598) (“Ho ‘598”).

Modified Ho does not disclose the nasal cushion further comprises a pair of thickened nasal cushion sections that extend internally from the nasal cushion into the nasal gas chamber to support the nasal cushion during sealing engagement with the patient’s face, each of the thickened nasal cushion sections being positioned on a corresponding lateral side of the nasal cushion.
However, Ho ‘598, in fig 19 teaches a patient interface including a nasal cushion (130) (seal) including a pair of lateral sides (129) (sidewalls), and including a pair of thickened nasal cushion sections (148) (areas of increased thickness) that extend internally from the nasal cushion into the nasal gas chamber (as shown in fig 18, thickened nasal cushion sections extend within nasal gas chamber (140) (cavity))  to support the nasal cushion (130) during sealing engagement with the patient’s face, each of the thickened nasal cushion sections (148) being positioned on a corresponding lateral side of the nasal cushion (129) (para [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the nasal cushion of modified Ho by providing a pair of thickened nasal cushion sections that extend internally from the nasal cushion into the nasal gas chamber to support the nasal cushion during sealing engagement with the patient’s face, each of the thickened nasal cushion sections being positioned on a corresponding lateral side of the nasal cushion as taught by Ho ‘598 in order to endure that the cushion does not collapse when is applied by a user (Ho ‘598, para [0089]).
Claim 164 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claim 152 above, and further in view of Barlow et al (2012/0067349) (“Barlow ‘349”).
Regarding claim 164, modified Ho discloses a nasal cushion with a pair of protruding ends.
Modified Ho does not disclose a pair of nasal undercushion sections, each of the nasal undercushion sections configured to support a corresponding one of the protruding ends against the patient’s face.
However, Barlow ‘349 in fig 9-2 teaches a patient interface including a nasal cushion including a sealing portion (210) having left and right protruding ends on left and right sides of the sealing portion (210), respectively, and including a pair of undercushion sections (275) (stiffening ribs thicker than sealing portion) (as shown in fig 9-2, a first stiffening rib is provided on the left side of the sealing portion (210) and a second stiffening rib is provided on the right side of the sealing portion (210)) configured to support a corresponding one of the protruding ends against the patient’s face (adds support and reduce flexing) (para [0260]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the nasal cushion of modified Ho by providing a pair of nasal undercushion sections, each of the nasal undercushion sections configured to support a corresponding one of the protruding ends against the patient’s face as taught by Barlow ‘349 in order to add support and reduce flexing regions most susceptible to leak or deformation (Barlow ‘349, para [0260]).
Claim 165 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claim 131 above, and further in view of Barlow (WO2012/040791A1) (“Barlow ‘791”).
Regarding claim 165, modified Ho discloses a vent (168) (exhalation/entrainment valve portion) constructed and arranged to allow for the washout exhaled gas during use, the vent comprising a plurality of holes (as shown in fig 1, exhalation/entrainment valve portion contains a plurality of holes) (para [0072]).
Modified Ho does not disclose the vent being positioned on the faceplate.
However, Barlow ‘791 teaches a respiratory interface including an oral cushion (24), a nasal cushion (23) and a faceplate (21), wherein the faceplate (21) includes a vent (25) constructed and arranged to allow for the washout exhaled gas during use (para [0067]), the vent (25) comprising a plurality of holes (para [0130]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the respiratory interface of modified Ho by positioning the vent on the faceplate as taught by Barlow ‘791 so that the vent is proximate to the mouth and nares of the patient to improve carbon dioxide washout (Barlow ‘791, para [0067]).
Claim 167 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claim 131 above, and further in view of Burz (2009/0032024)

Modified Ho does not disclose the cushion assembly including a faceplate buffer extending in an anterior direction relative to the patient in use to dampen the connection between the faceplate and the frame.  
However, Burz teaches a respiratory system, and in fig 12 discloses a connection between components of the respiratory system may be provided with an elastomer portions (90H) to aid sealing, dampening, and the reduction of rattle and/or the tactility and acoustics of connecting parts (para [0139]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the cushion assembly of modified Ho by providing a faceplate buffer extending in an anterior direction relative to the patient in use to dampen the connection between the faceplate and the frame as taught by Burz in order to aid sealing, dampening, and the reduction of rattle and/or the tactility and acoustics of connecting parts (Burz, para [0139]).
Claim 166 is rejected under 35 U.S.C. 103 as being unpatentable over Ho et al, Siew et al, Formica et al, Valcic et al, Eves et al and Leksutin et al as applied to claim 131 above, and further in view of Rummery et al (WO2012/024740A1); Ho ‘428 (20055/072528); Smart (2009/0188505), Ging et al (2005/0155604), and (2006/0096598) (“Ho ‘598”).
Regarding claim 166, the modified Ho’s references disclose a coupling (118 of Ho) and as shown in fig 4 is configured as a rotatable elbow (rotatably attached) (Ho, 
Modified Ho does not disclose each of the pair of lower attachment features comprises a flex point, each of the pair of lower attachment features structured to flex at said flex point.
However, Rummery in fig 29 teaches a respiratory interface including a frame (432) a pair of lower attachment features (headgear clip receptacles) each of the pair of attachment features including a flex point (439) (living hinge), each of the pair of lower attachment features structured to flex at said flex point (439) (para [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the pair of lower attachment features of modified Ho by providing a flex point comprising a living hinge, each of the pair of lower attachment features structured to flex at said living hinge as taught by Rummery in order to allow the lower attachment features to allow the lower attachment to flex as required to fit a user’s face (Rummery, para [0113]).
The now-modified Ho’s device does not disclose a region of reduced thickness at the flex point.
However, Ho ’428 in fig 7 teaches a patient interface including a forehead support arm (114) and a chin support arm (118) and including a flex point comprising a 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the flex point living hinge of modified Ho by providing the living hinge with a region of reduced thickness at the flex point, as the use of a living hinge using a region of reduced thickness at the flex point to allow a support arm of a patient interface to flex is known in the art, and it appears that the living hinge mechanism of modified Ho would perform equally well to flex as required using a region of reduced thickness at the flex point.
The now-modified Ho’s device does not disclose a swivel configured to connect to the air circuit.
However, Smart in figs 1-2 disclose a patient interface to provide breathable gas to a patient comprising a patient interface (10) (mask frame) (para [0058]) and a rotatable elbow (26) (elbow part) (para [0059]), wherein the rotatable elbow (26) further comprises a swivel (29) (swivel tube) configured to connect to the air circuit (flexible gas conduit, not shown) (para [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rotatable elbow of modified Ho by providing a swivel configured to connect to the air circuit as taught by Smart, in order to provide the benefit of allowing the elbow to rotate with respect to the air circuit Smart, para [0017]).

 However, Formica in figs 1-4 disclose a patient interface to provide breathable gas to a patient comprising a nasal cushion (22) an oral cushion (42) (para [0237]), and a rotatable elbow (44) wherein the rotatable elbow further comprises an anti-asphyxiation valve (gusset elbow (1230) can be provided with an anti-asphyxia valve (AAV)) (para [0393]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rotatable elbow of modified Ho by providing an anti-asphyxiation valve as taught by Formica in order to provide for venting gases (para [0393]).
The now-modified Ho’s device does not disclose the rotatable elbow is configured to be attached and detached with a snap-fit connection that results in an audible click.
However, Ging in figs16a-b teaches a respiratory interface including an elbow (160) configured to connect to a frame (20), wherein the elbow (160) further includes quick release mechanism configured to allow the patient to easily attach and detach the elbow with a snap-fit connection (snap-action connection) that results in an audible click (para [0161]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rotatable elbow of modified Ho by providing a quick release mechanism configured to allow the patient to easily attach and detach the elbow with a snap-fit connection that results in an audible click as 
The now-modified Ho’s device does not disclose a pair of thickened nasal cushion sections that extend internally from the nasal cushion into the nasal gas chamber to support the nasal cushion during sealing engagement with the patient’s face, each of the thickened nasal cushion sections being positioned on a corresponding lateral side of the nasal cushion.
However, Ho ‘598, in fig 19 teaches a patient interface including a nasal cushion (130) (seal) including a pair of lateral sides (129) (sidewalls), and including a pair of thickened nasal cushion sections (148) (areas of increased thickness) that extend internally from the nasal cushion into the nasal gas chamber (as shown in fig 18, thickened nasal cushion sections extend within nasal gas chamber (140) (cavity))  to support the nasal cushion (130) during sealing engagement with the patient’s face, each of the thickened nasal cushion sections (148) being positioned on a corresponding lateral side of the nasal cushion (129) (para [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the nasal cushion of modified Ho by providing a pair of thickened nasal cushion sections that extend internally from the nasal cushion into the nasal gas chamber to support the nasal cushion during sealing engagement with the patient’s face, each of the thickened nasal cushion sections being positioned on a corresponding lateral side of the nasal cushion as taught by Ho ‘598 in order to endure that the cushion does not collapse when is applied by a user (Ho ‘598, para [0089]).
NEW GROUNDS OF REJECTION
No new ground of rejection are presented for review on appeal.
WITHDRAWN REJECTIONS
No rejections have been withdrawn for review on appeal.
 (2) Response to Argument
I.	Rejections Under § 103 - Ho, Siew, Formica, Eves, and Leksutin
a.	Ho, Siew, Formica, Valcic, Eves, and Leksutin fail to teach “a frame releasably attached to the faceplate (Claim 131)

	i.	Ho and Eves disclose materially distinct arrangements
Appellant argues on page 8, fourth full paragraph-page 9, third full paragraph of Appellant’s remarks, that the sealing arrangement of Eves does not have any structure corresponding to a faceplate, appears to disclose the frame attached directly to the sealing to the sealing arrangement and not to a faceplate. However, Eves discloses in para [0244] that the cushion that the face-contacting side of the cushion (including the membrane and the undercushion) may be co-molded or formed separately from the non-face-contacting side of the cushion, and therefore a separate component on the non-patient contacting side of the cushion that is attached to the face-contacting side of the cushion is analogous to a faceplate.  Therefore, as Eves discloses a frame (60) releasably attached to a non-face-contacting side of the cushion, and the non-face-contacting side of the cushion may be formed as a separate piece from the membrane (46), and Ho discloses the non-face-contacting side is formed as a faceplate, the combination of Eves and Ho disclose a frame releasably attached to a faceplate.  Therefore, the rejection is maintained.
	ii.	Ho describes headgear directly attached to faceplate
	Appellant argues on page 10, fourth full paragraph-page 11, first paragraph of Appellant’s remarks, that the only arrangements disclosed in Ho appear to contemplate the headgear is directly attached to the faceplate without an intermediate component, such as a frame.  However, Eves teaches providing frame releasably attached to the faceplate, with the pair of lower attachment features fixed to the frame so that a common frame with the attachment features can be used with a series of masks of different sizes (Eves, para [0020]).  Therefore, it would have been obvious to the skilled artisan, upon seeing Eves’s disclosure, to modify the mask of modified Ho by providing a frame releasably attachable to the faceplate as taught by Eves in order to allow the attachment features to be used with a series or masks of different sizes (Eves, para [0020]).  Therefore, the rejection is maintained.
iii.	Eves describes headgear attached directly to a frame that attaches to a cushion but no faceplate

	Appellant argues on page 12, first full paragraph of Appellant’s remarks, that Eves discloses an arrangement for attaching headgear that is distinct and not compatible with the arrangement of Ho, as Eves discloses headgear straps attached to a frame but does not disclose a faceplate.  However, as discussed above, Eves disclose a separate structure of the non-patient-contacting side of the cushion corresponding to a faceplate and Ho additionally discloses a faceplate, and therefore the combination of the device of Ho with the teaching of Eves disclose headgear attached directly to a frame (Eves, para [0175]), and the cushion including a faceplate (1002) (Ho, para [0097]).  Therefore, the rejection is maintained. 
iv.	Motivation to modify Ho with Eves also flawed

		v.	Ho and Eves are not combinable as alleged
	Appellant argues on page 14, second full paragraph-page 15, first full paragraph, that Ho teaches an arrangement in which headgear is attached directly to the cushion, and Eves teaches an arrangement in which headgear is connected to a frame, but does not include an intermediate structure, and neither reference teaches the claimed arrangement.  However, as discussed above, Eves disclose a separate structure of the non-patient-contacting side of the cushion corresponding to a faceplate, and Ho additionally discloses a faceplate, and therefore the combination of the device of Ho with the teaching of Eves disclose headgear attached directly to a frame (Eves, para [0175]), and the cushion including a faceplate (1002) (Ho, para [0097]).  Therefore, the rejection is maintained. 
b.	Asserted motivation to modified Ho with Siew to teach “a pair of naris ports” is unrelated to this claim feature (Claim 131)

	Appellant argues on page 15, first full paragraph-page 17, third full paragraph of Appellant’s arguments, that Examiner’s motivation for modifying Ho’s nasal interface with the teaching of Siew are unrelated to the modification of Ho’s nasal interface with a nasal sling and naris ports.  However, Siew discloses in para [0025] the benefit of the mask including a concave center part includes enhanced stability and providing a seal that will naturally fit, or conform with only a relatively small amount of shape alteration or deformation, to the shape of these parts of the nose of the wearer.  Therefore, because Siew disclose the benefit of providing a nasal interface with a nasal sling, the rejection is maintained.
c.	Valcic is superfluously added to teach “a pair of lower side straps… and a pair of clips removable attached to a corresponding one of the lower side straps (Claim 131)

	Appellant argues on page 18, first full paragraph-page 16, first full paragraph of Appellant’s remarks, that Valcic is redundant because Formica in figure 5-1 appears to teach a hook and loop connection that is “removable”, and therefore it would not have been obvious to modify Ho with Valcic’s teaching because the removable feature is already present.  However, Appellant’s cited portion of Formica refers to the upper headgear strap, not the lower headgear strap, and does not disclose that the lower headgear strap (63) includes a hook and loop connection.  Indeed, in Appellant’s Appeal Brief filed 7/6/2020, page 14, first full paragraph, Appellant persuasively argues that the pair of clips is not removably attached to a corresponding one of the lower side straps.  Furthermore, Valcic is not considered to be redundant with the teaching of Formica because Valcic teaches the removable connection to allow the mask to be 
d.	Ho, Siew, Formica, Valcic, Eves, and Leksutin fail to teach “the frame including a pair of lower attachment features fixed to the frame” (Claim 131)

	Appellant argues on page 20, first full paragraph-page 20, first full paragraph of Appellant’s remarks, that Formica does not disclose a lower attachment feature fixed to the frame, as Formica does not disclose a frame releasably attached to the faceplate.  However, Eves discloses a frame releasably attached to a cushion, the frame including a pair of arms to attach to a lower headgear (para [0175]), Ho discloses the cushion having a faceplate, and Formica discloses pair of arms with pair of lower attachment features.  Therefore the modified Ho’s device disclose a pair of lower attachment features fixed to the frame, as Eves disclose the frame including a pair of arms with lower attachment features.  Therefore, the rejection is maintained.
e.	Ho, Siew, Formica, Valcic, Eves, and Leksutin fail to teach that “the rotatable elbow further comprises a swivel configured to connect to the air circuit” (Claim 142)

Appellant argues on page 21, second full paragraph-page 22 of Appellant’s remarks, that Formica does not disclose the rotatable elbow includes a swivel 
f.	Ho, Siew, Formica, Valcic, Eves, and Leksutin fail to teach that “the nasal cushion increases in stiffness outward from the pair of naris ports” (Claim 150)

Appellant argues on page 22, first and second paragraphs of Appellant’s remarks, that that fig 12 of Siew is directed to a different embodiment from fig 76 of Siew.  However, the current rejection of claim 150 does not rely on fig 12, but instead relies on the embodiment disclosed in figs 64-82, which disclose the nasal seal embodiments with wings that extend around the side of the nose, and the embodiment in figs 64-82 disclose the nasal cushion increases in stiffness outward from the pair of naris ports, as fig 68 discloses the outside wall portion of the wings (710) are thicker than the inside wall containing the naris ports (para [0168]).  Therefore the rejection is maintained. 
g.	Ho, Siew, Formica, Valcic, Eves, and Leksutin fail to teach that “the nasal cushion has a varied stiffness around the pair of naris ports at predetermined positions (Claim 151)

Appellant argues on page 23, first and second full paragraphs of Appellant’s remarks, that Examiner relied on a different embodiment of Siew, as fig 12 is directed to a different embodiment from fig 76 of Siew. However, the current rejection of claim 151 does not rely on fig 12, but instead relies on the embodiment of figs 64-82, which disclose the nasal seal embodiments with wings that extend around the side of the nose, and the embodiment in figs 64-82 disclose the nasal cushion has a varied stiffness around the pair of naris ports at predetermined positions (the sealing portion (720) is relatively thin but may be thicker in certain areas (721) to provide structure (e.g., greater stiffness)) (para [0166]).  Therefore the rejection is maintained. 
	h.	Ho, Siew, Formica, Valcic, Eves, and Leksutin fail to teach that “the nasal cushion comprises a pair of protruding ends extending symmetrically relative to the nasal sling (Claim 152)

Appellant argues on page 23, third full paragraphs-page 24, first full paragraph of Appellant’s remarks, that Examiner relied on a different embodiment of Siew, as fig 12 is directed to a different embodiment from fig 76 of Siew. However, the current rejection of claim 152 does not rely on fig 12, but instead relies on the embodiment of figs 64-82 which disclose the nasal cushion comprises a pair of protruding ends (710) (wings) being configured to contact and seal against the patient’s face proximate to a corresponding alae of the nose of the patient during use (wings (710) are shaped to sit in the transition between the nose and the cheeks) (para [0164]).  Therefore the rejection is maintained. 	
i.	Ho, Siew, Formica, Valcic, Eves, and Leksutin fail to teach that “said nasal cushion includes a recessed portion configured to contact the tip of the nose of the patient during use” (Claim 153)

Appellant argues on page 24, second full paragraph-page 25, first paragraph of Appellant’s remarks, that Examiner relied on a different embodiment of Siew, as fig 12 is directed to a different embodiment from fig 76 of Siew. However, the current rejection of claim 153 does not rely on fig 12, but instead relies on the embodiment of figs 64-82, which disclose the nasal seal embodiments with wings that extend around the side of the nose, and the embodiment in figs 64-82 discloses the nasal cushion comprises a recessed portion configured to contact the tip of the nose of the patient during use (the seal (700 )may include the tip of the nose being contacted or partially or completely covered by the inflating portion to provide a better seal) (para [0170]).  Therefore the rejection is maintained. 
j.	Ho, Siew, Formica, Valcic, Eves, and Leksutin fail to teach that “the nasal cushion is stiffer at a portion that is configured not to contact the nose of the patient during use than at a portion of the nasal cushion that is configured to contact the nose of the patient during use.” (Claim 155)

Appellant argues on page 25 first and second full paragraph of Appellant’s remarks, that Examiner relied on a different embodiment of Siew, as fig 12 is directed to a different embodiment from fig 76 of Siew. However, the current rejection of claim 155 does not rely on fig 12, but instead relies on the embodiment of figs 64-82, which discloses the nasal cushion is stiffer at a portion that is configured not to contact the nose of the patient during use (outside wall) than at a portion of the nasal cushion that is configured to contact the nose of the patient during use (inner wall) (para [0168]).  Therefore the rejection is maintained. 
k.	Ho, Siew, Formica, Valcic, Eves, and Leksutin fail to teach that “the connection region is concave to conform to the patient’s lip superior during use” (Claim 156)

Appellant argues on page 26, first and second full  paragraph of Appellant’s remarks, that that Siew’s portion of the seal does not correspond to a connection region, as Siew only discloses a nasal seal without an oral seal, and therefore, no connection region would be present.  However, as shown in fig 32 of Ho, a portion of the connection portion (wall of nasal interface) is configured to contact to a patient’s lip superior during use.  Siew discloses that the portion of the interface that is configured to contact the patient’s lip superior during use is concave.  Therefore, the portion of the modified Ho’s patient interface corresponding to the connection region configured to contact a patient’s lip superior during use is concave.  Therefore, the rejection is maintained. 
l.	Ho, Siew, Formica, Valcic, Eves, and Leksutin fail to teach that “the frame and the faceplate being configured to be connected with a snap-fit that produces an audible click when the frame is attached to the faceplate (Claim 160)

Appellant argues on page 26, third full paragraph-page 27, second paragraph of Appellant’s remarks, that Eves does not disclose the frame and the faceplate being configured to be connected with a snap-fit that produces an audible click when the frame is attached to the faceplate.  However, as discussed above, Eves discloses the non-face-contacting side may be made of a different material than the cushion, and Ho discloses the non-face contacting side comprises a cushion.  Furthermore, Eves disclose the non-face-contacting or frame side of the cushion (42) includes one or more interfacing structures adapted removably connectable to the frame (20), and a proper 
II.	Rejections under § 103 - Ho, Siew, Formica, Valcic, Eves, Leksutin, and Kooij

a.	Ho, Siew, Formica, Valcic, Eves, Leksutin, and Kooij fail to teach that “each of the pair of lower attachment features comprises a flex point, each of the pair of lower attachment features structured to flex at said flex point (Claim 138)

Appellant argues on page 28, second full paragraph-page 30, first paragraph of Appellant’s remarks, that the proposed modification of Ho with the teaching of Kooij is improper because Kooij’s connectors are configured to extend around the patient interface, which is not relevant to Ho’s arms.  However, the current rejection of claim 138 does not rely on the Kooij reference, and Appellant’s argument is moot in view of the current rejection in view of Rummery in fig 29 teaches a respiratory interface including a frame (432) a pair of lower attachment features (headgear clip receptacles) each of the pair of attachment features including a flex point (439) (living hinge), each of the pair of lower attachment features structured to flex at said flex point (439) (para [0113]). Therefore, it would have been to the skilled artisan, upon seeing Rummery’s disclosure, to modify the pair of lower attachment features of modified Ho by providing a flex point comprising a living hinge, each of the pair of lower attachment features structured to flex at said living hinge in order to allow the lower attachment features to allow the lower attachment to flex as required to fit a user’s face (Rummery, para [0113]).  Therefore, the rejection is maintained.
b. 	Ho, Siew, Formica, Valcic, Eves, Leksutin, and Kooij fail to teach that “each of the lower attachment features includes a region of reduced thickness at the flex point” (Claim 139)


III.	Rejections under § 103 - Ho, Siew, Formica, Valcic, Eves, Leksutin, Barlow
a.	Ho, Siew, Formica, Valcic, Eves, Leksutin, and Barlow ‘349 fail to teach “a pair of nasal undercushion sections” (Claim 164)

Appellant argues on page 31, first full paragraph-page 32, first paragraph of Appellant’s remarks, that Barlow ‘349 does not disclose a pair of nasal undercushion sections because Barlow’s ‘349 discloses a pair of thickened portions integrally formed with the sealing portion and therefore are not under the cushion but an integral part thereof.  However, Barlow ‘349 discloses that the undercushion sections (275) may be 
IV.	Rejections under § 103 - Ho, Siew, Formica, Valcic, Eves, Leksutin, Barlow

a.	Ho, Siew, Formica, Valcic, Eves, Leksutin, and Barlow ‘791 fail to teach “a vent being positioned on the faceplate” (Claim 165)

Appellant argues on page 32, second full paragraph-page 33, first paragraph of Appellant’s remarks, that because Ho’s vent located on the coupling structure and therefore is already proximate to the nose and mouth of the patient.  However, as shown in fig 32 of Ho, the faceplate is closer to the nose and mouth of a patient than the coupling structure.  Barlow ‘349 teaches that it is known in the art to provide a vent on a faceplate of a respiratory interface, that placing a vent on a faceplate provides the benefit of providing the benefit of improving carbon dioxide washout (para [0067]).  Therefore, modifying the respiratory interface of Ho by providing the vent on the faceplate would provide the benefit of having the vent closer to the nose and mouth of a patient than it would otherwise be on a coupling structure.  Therefore, the rejection is maintained.  
V.	Rejections under § 103 - Ho, Siew, Formica, Valcic, Eves, Leksutin, Burz

a.	Ho, Siew, Formica, Valcic, Eves, Leksutin, and Burz fail to teach that “the cushion assembly includes a faceplate buffer” (Claim 167)

Appellant argues on page 33, second full paragraph-page 35, first full paragraph of Appellant’s remarks, that Burz’s buffer components do not connect the faceplate and the frame, but connect other components including the elbow.  However, although Burz does not disclose that the elastomer portion is placed between the frame and the 
VI.	Rejections under § 103 - Ho, Siew, Formica, Valcic, Eves, Leksutin, Kooij, Ging, Ho ‘598

a.	Ho, Siew, Formica, Valcic, Eves, Leksutin, Kooij, Ging, and Ho ‘598 fail to teach many features of claim 166

Regarding Appellant’s arguments on page 35, third full paragraph-page 37, first full paragraph, because the limitations of claim 166 have been previously discussed in the response to arguments to claims 138, 139, 142, 152, and 153, above, modified Ho’s device discloses the limitations of claim 166 and therefore, the rejection is maintained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                   /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.